Citation Nr: 1037797	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, 
to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to January 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2008 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of 
the claim has had, diabetes mellitus.  

CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
May and September 2009 letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
They also informed the Veteran of disability rating and effective 
date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   As is 
Factor A of McLendon (outlined above) is not met, a VA 
examination is not necessary.  

The Veteran's service treatment records (STRs) are associated 
with his claims file. He has not identified any pertinent 
postservice treatment records, or any other pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.



B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a critical element for establishing such claim 
is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes).  In the absence of proof of a present 
disability there is no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For certain chronic diseases (to include diabetes mellitus) 
service connection may be established on a presumptive basis if 
they are manifested to a compensable degree in a specified period 
of time postservice (one year for diabetes mellitus). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases (among them 
type 2 diabetes mellitus) may be service connected on a 
presumptive basis if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  A veteran who served on 
land in Vietnam during the Vietnam era is presumed to have been 
exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (diabetes mellitus).  In the absence 
of proof of such disability there is no valid claim for service 
connection.  Brammer, 3 Vet. App. at 225.   

The Veteran does not allege, nor do his STRs suggest that 
diabetes mellitus was manifest in service; likewise, there is no 
evidence that suggests (nor does he allege) that it was 
manifested in the first year following his discharge from active 
duty.  He indicated in his notice of disagreement that it was 
diagnosed 4 years prior (i.e., in 2004), and was asked, both in a 
notice letter in September 2007 and in later correspondence in 
July 2008 to identify (or provide records from) any medical 
provider who has diagnosed, evaluated or treated him for 
diabetes.  He did not respond.  The RO conducted an electronic 
search for any records of VA treatment the Veteran may have 
received, and the search did not uncover any pertinent VA 
treatment.  Accordingly, there is no medical evidence that the 
Veteran has (or ever has had) diabetes mellitus.  

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Diabetes mellitus is 
not such a disability capable of diagnosis through lay 
observation, but requires medical evaluation.  Accordingly, the 
Veteran's statements that he has diabetes mellitus are 
insufficient to establish such is the case..      

[The Board also notes that the present record does not show that 
the Veteran served on land in Vietnam during the Vietnam era (as 
it shows his service during that time was on an aircraft 
carrier).  Therefore, it does not show he would be entitled to 
the presumptive provisions under 38 U.S.C.A. § 1116.  That matter 
is not critical at this point, since a threshold (and 
dispositive) requirement for establishing his service connection 
claim is not met.] 

As the threshold requirement for establishing the claim of 
service connection (competent evidence of the disability for 
which service connection is sought) is not met, the preponderance 
of the evidence is against this claim.  Therefore, the benefit of 
the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for type II diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


